Exhibit 10.1

 

EXE Technologies, Inc.

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 13th day of May
2002 by and between Kenneth R. Vines, a resident of Texas (the “Employee”), and
EXE Technologies, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”) with its headquarters in Dallas, Texas.

 

WHEREAS, the Company is engaged in the business of providing software for
warehouse management, supply chain execution, order fulfillment and inventory
planning and related services for warehouse, distribution and logistics
facilities worldwide (the “Business”),

 

WHEREAS, the Company hired the Employee on May 13, 2002 (the “Start Date”)
pursuant to a Summary of Terms dated April 26, 2002 (the “Term Sheet”);

 

WHEREAS, the Term Sheet contemplated that it would be superceded by a definitive
employment agreement;

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company for a period of time commencing on the Start Date and
continuing into the future upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

 

1.             Employment and Term.  The Company hereby employs the Employee and
the Employee hereby accepts employment with the Company for the position
detailed in Schedule A hereto, for a period of one (1) year from the Start Date
(the “Initial Term”).  At the end of the Initial Term, this Agreement shall
automatically renew for successive additional periods of one (1) year, unless
terminated by either party upon no less than ninety (90) days prior written
notice to the other party prior to the expiration of the Initial Term or any
such renewal period.   The Initial Term of employment and any renewal periods
hereunder, subject to the provisions of Section 8 hereof, are hereinafter
referred to as the “Term.”

 

2.             Duties.  During the Term, the Employee shall serve the Company
faithfully and to the best of the Employee’s ability devote his full time,
attention, skill and efforts to the performance of the duties required by or
appropriate for the Position.  The Employee shall report to the Chief Executive
Officer (the “Reporting Manager”).  The Employee shall assume such duties and
responsi­bilities as may be customarily incident to such a position, and such
additional and other duties as may be assigned to the Employee from time to time
by the Reporting Manager or the Board of Directors of the Company (the “Board”),
including, without limitation, the duties and responsibilities set forth in
Schedule B attached hereto, provided that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving as Senior Vice President and Chief Financial Officer of an enterprise
comparable to the Company.

 

3.             Other Business Activities.  During the Term, the Employee shall
not, without the prior written consent of the Company in its sole discretion,
directly or indirectly engage in any other business activities or pursuits
whatsoever, except: activities in connection with charitable or civic
activities; personal investments; serving as an executor, trustee or in other
similar fiduciary capacity; provided that such activities do not interfere in
any material respect with the Employee’s performance of the Employee’s
responsibilities and obligations pursuant to this Agreement; and provided
further that the Employee complies with all applicable policies and procedures
of the Company.  Notwithstanding the foregoing, the Employee shall be permitted
to remain an officer and a director of Triton Network Systems, Inc. (“Triton”)
until such time as Triton is able to fully complete its previously announced
liquidation program, provided that such activities do not interfere in any
material respect with the Employee’s performance of the Employee’s
responsibilities and obligations pursuant to this Agreement.

 

4.             Compensation.  The Company shall pay the Employee, and the
Employee hereby agrees to accept, as compensation for all services rendered
hereunder and for the Employee’s intellectual property

 

1

--------------------------------------------------------------------------------


 

covenants and assignments and covenant not to compete as provided for in
Sections 6 and 7 hereof, the compensation set forth in this Section 4.

 

4.1           Salary.  The Company shall pay the Employee an initial base salary
at the annual rate detailed in Schedule A attached hereto (the “Base Salary”).
The Base Salary shall be inclusive of all applicable income, social security and
other taxes and charges that are required by law to be withheld by the Company
or are requested to be withheld by the Employee.  Such amounts shall be withheld
and paid in accordance with the Company’s normal payroll practice for its
similarly situated employees from time to time in effect. The Base Salary may be
increased from time to time by the Compensation Committee of the Board in its
discretion, provided, however, that at no time will the Employee’s salary be
less than the initial Base Salary.

 

4.2           Bonus Program.  With respect to each calendar year, the Company
will pay a bonus to the Employee, in cash and/or stock options in accordance
with the Company’s usual practices and in the discretion of the Reporting
Manager, based upon the achievement of criteria to be determined as mutually
agreed upon in writing by the Employee and the Reporting Manager.  The
Employee’s annualized bonus target will be fifty per cent (50%) of the Base
Salary.  The Employee’s actual bonus payments will vary depending on Company
performance and will be payable in accordance with the Company’s usual practices
and in the discretion of the Reporting Manager.

 

4.3           Equity Participation.  The Company shall grant to the Employee a
stock option (the “Option”) to purchase shares of common stock of the Company
(“Common Stock”), the exercise price, par value and other details of which are
detailed in Schedule A attached hereto. The Option shall be subject to and in
accordance with the provisions of the 1997 Stock Option Plan of the Company, as
amended (the “Plan”), substantially in the form of Schedule C.

 

4.4             Fringe Benefits.  The Employee shall be entitled to participate
in any health or dental programs or other non-salary consideration (such as
disability, vacation, sick leave) as are Company standard, or as otherwise
described in Schedule E attached hereto and as such standards may be changed
from time to time.

 

4.5             Reimbursement of Expenses.  The Employee shall be reimbursed for
all normal items of travel and entertainment and miscellaneous expenses
reasonably incurred by the Employee on behalf of the Company, provided that such
expenses are documented and submitted to the Company all in accordance with the
reimbursement policies of the Company as in effect from time to time.

 

4.6             Indemnification.  The Employee, in any capacity on behalf of the
Company or any of its subsidiaries or affiliates, shall be entitled to
exculpation, indemnification, and advancement of expenses to the fullest extent
not prohibited by Delaware or other applicable law, all as more fully described
by an Indemnification Agreement to be entered into between the Employee and the
Company substantially in the form used by the Company with its executive
officers. The Employee shall also be entitled to coverage under each directors’
and officers’ liability insurance policy, if any, maintained by or on behalf of
the Company’s directors and officers.

 

4.7             Attorneys’ Fees to Negotiate Agreement. The Company shall pay,
or reimburse Employee for, the reasonable attorneys’ fees and expenses incurred
in connection with the Employee’s negotiation of this Agreement within thirty
(30) days after presentation of each invoice from the Employee’s attorneys;
provided that such fees shall be limited to $3,000.

 

5.             Confidentiality.  The Employee recognizes and acknowledges that
the Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company.  As a result, both during the Term and for a period
of five (5) years thereafter, the Employee shall not, without the prior written
consent of the Company, for any reason either directly or indirectly divulge to
any third-party or use for the Employee’s own benefit, or for any purpose other
than the exclusive benefit of the Company, any confidential, proprietary,
business and technical information or trade secrets of the Company or of any
subsidiary or affiliate of the Company (the “Proprietary Information”) revealed,
obtained or developed in the course of the Employee’s employment with the
Company.  Proprietary Information shall include, but shall not be limited to:
the intangible personal property described in Section 6(b) hereof; any
information relating to methods of production, manufacture and research;
hardware and software configurations, computer codes or instructions (including
source and object

 

2

--------------------------------------------------------------------------------


 

code listings, program logic algorithms, subroutines, modules or other subparts
of computer programs and related documentation, including program notation),
computer inputs and outputs (regardless of the media on which stored or located)
and computer processing systems, techniques, designs, architecture, and
interfaces; the identities of, the Company’s relationship with, the terms of
contracts and agreements with, the needs and requirements of, and the Company’s
course of dealing with, the Company’s actual and prospective customers,
contractors and suppliers; and any other materials prepared by the Employee in
the course of the Employee’s employment by the Company, or prepared by any other
employee or contractor of the Company for the Company or its customers
(including concepts, layouts, flow charts, specifications, know-how, user or
service manuals, plans, sketches, blueprints, costs, business studies, business
procedures, finances, marketing data, methods, plans, personnel information,
customer and vendor credit information and any other materials that have not
been made available to the general public).  Nothing contained herein shall
restrict the Employee’s ability to make such disclosures during the course of
the Employee’s employment as may be necessary or appropriate to the effective
and efficient discharge of the duties required by or appropriate for the
Position or as such disclosures may be required by law.  Furthermore, nothing
contained herein shall restrict the Employee from divulging or using for the
Employee’s own benefit or for any other purpose any Proprietary Information that
is readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of the
Employee’s breach of this Section 5.  Failure by the Company to mark any of the
Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information under the terms of this Agreement.

 

6.             Property.

 

(a)           All right, title and interest in and to Proprietary Information
shall be and remain the sole and exclusive property of the Company.  During the
Term, the Employee shall not remove from the Company’s offices or premises any
documents, records, notebooks, drawings, sketches, program listings, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for the Position and, in the event
that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal shall serve its specific purpose.  The Employee shall not
make, retain, remove and/or distribute any copies of any of the foregoing for
any reason whatsoever, except as may be necessary in the discharge of the
assigned duties, and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which the Employee may have access or with which for any reason the Employee may
become familiar, except as disclosure shall be necessary in the performance of
the duties; and upon the earlier of (i) a request by the Company or (ii) the
termination of the Employee’s employment with the Company, the Employee shall
return to the Company all originals and copies of the foregoing then in the
possession, whether prepared by the Employee or by others.

 

(b)           (i)            The Employee acknowledges that all right, title and
interest in and to any and all writings, documents, inventions, improvements,
discoveries, methods, developments, works of authorship, computer programs or
instructions (whether in source code, object code, or any other form and whether
patentable or not), algorithms, formulae, plans, memoranda, tests, research,
designs, innovations, systems, analyses, specifications, models, data, diagrams,
flow charts, and/or techniques (whether reduced to written or electronic form or
otherwise) that the Employee creates, makes, conceives, discovers, develops or
reduces to practice, either solely or jointly with any other person, on behalf
of the Company at any time during the Term, whether during working hours or at
the Company’s facility or at any other time or location, and that relate to or
are useful in any way in connection with the Business now or hereafter carried
on by the Company (collectively, “Intellectual Work Product”) shall be the sole
and exclusive property of the Company.  The Employee shall promptly disclose to
the Company all Intellectual Work Product, and the Employee shall have no claim
for additional compensation for the Intellectual Work Product.  In addition the
Employee hereby waives all claims to moral rights in any Intellectual Work
Product.

 

                (ii)           The Employee acknowledges that all the
Intellectual Work Product that is copyrightable shall be considered a work made
for hire under United States Copyright Law.  To the extent that any
copyrightable Intellectual Work Product may not be considered a work made for
hire under the applicable provisions of the United States Copyright Law, or to
the extent that, notwithstanding the foregoing provisions, the Employee may
retain an interest in any Intellectual Work Product that is not copyrightable,
the Employee hereby irrevocably assigns and transfers to the Company any and all
right, title, or interest that the Employee may have in

 

3

--------------------------------------------------------------------------------


 

the Intellectual Work Product under copyright, patent, trade secret, trademark
and other intellectual property laws, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration.  The
Company shall be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, and trademarks with respect thereto.

 

                                                                (iii)         
The Employee shall reveal promptly all information relating to the Intellectual
Work Product to an appropriate officer of the Company, cooperate with the
Company and execute such documents as may be necessary or appropriate (A) in the
event that the Company desires to seek copyright, patent, trademark or other
analogous protection thereafter relating to the Intellectual Work Product, and
when such protection is obtained, renew and restore the same, or (B) to defend
any opposition proceedings in respect of obtaining and maintaining such
copyright, patent, trademark or other analogous protection.

 

                                                                (iv)          In
the event that the Company is unable after reasonable effort to secure the
Employee’s signature on any of the documents referenced in Section 6(b)(iii)
hereof, whether because of the Employee’s physical or mental incapacity or for
any other reason whatsoever, the Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Employee’s agent and attorney-in-fact, to act for and in the Employee’s behalf
and stead to execute and file any such documents and to do all other lawfully
permitted acts to further the prosecution and issuance of any such copyright,
patent, trademark or other analogous protection with the same legal force and
effect as if executed by the Employee.

 

                                                                (v)          
The Employee represents that the innovations, designs, systems, analyses, ideas
for marketing programs, and all copyrights, patents, trademarks and trade names,
or similar intangible personal property identified on Schedule D hereof
comprises all of the innovations, designs, systems, analyses, ideas for
marketing programs, and all copyrights, patents, trademarks and trade names, or
similar intangible personal property that the Employee has made or conceived of
prior to the date hereof, and same are excluded from the operation of the other
provisions of this Section 6(b).

 

7.             Covenant not to Compete.

 

(a)           In consideration of the compensation, including but not limited to
equity participation, and other covenants by the Company under this Agreement,
the Employee shall not, anywhere in the world, during the Term and for a period
of one (1) year thereafter (the “Restricted Period”), do any of the following,
either alone or in association with others, without the prior written consent of
the Company in its sole discretion:

 

(i)            engage or participate, directly or indirectly, in any business
whose primary or principal business derives thirty percent (30%) or more of its
gross revenues from providing software for warehouse management, supply chain
execution, order fulfillment and inventory planning and related services for
warehouse, distribution and logistics facilities (a “Competitive Business”),
including without limitation those listed in Schedule A;

 

(ii)           become interested (as owner, proprietor, promoter, stockholder,
lender, partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) in any person, firm, corporation, association or other entity (A)
that is listed in Schedule A, or (B) is otherwise engaged in any Competitive
Business, or become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) any
portion of the business of any person, firm, corporation, association or other
entity where such portion of such business is considered a Competitive Business
(notwithstanding the foregoing, the Employee may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities of a company that is engaged in activities referenced in Section
7(a)(i) hereof);

 

(iii)          solicit or call on for a purpose competitive with the Business,
either directly or indirectly, any (A) customer with whom the Company shall have
dealt at any time during the one (1) year period immediately preceding the
termination of the Employee’s employment hereunder, or (B) supplier or
distributor with whom the Company shall have dealt at any time during the one
(1) year period immediately preceding the termination of the Employee’s
employment hereunder;

 

(iv)          influence or attempt to influence any supplier, distributor,
customer or

 

4

--------------------------------------------------------------------------------


 

potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company; or

 

(v)           influence or attempt to influence any person either (A) to
terminate or modify in any material respect the employment, consulting, agency,
distributorship or other arrangement with the Company, or (B) to employ or
retain, or arrange to have any other person or entity employ or retain, any
person who has been employed or retained by the Company as an employee,
consultant, agent or distributor of the Company at any time during the one (1)
year period immediately preceding the termination of the Employee’s employment
hereunder.

 

(b)           The Employee hereby acknowledges that the limitations as to time,
character or nature and geographic scope placed on the Employee’s subsequent
employment by this Section 7 are reasonable and fair and will not prevent or
materially impair the Employee’s ability to earn a livelihood.

 

8.             Early Termination.  The Employee’s employment hereunder may be
terminated during the Term upon the occurrence of any one of the events
described in this Section 8.  Upon termination, the Employee shall be entitled
only to such compensation and benefits as described in this Section 8.

 

8.1           Termination for Disability.

 

(a)           In the event of the disability of the Employee such that the
Employee is unable to perform the duties and responsibilities hereunder to the
full extent required by this Agreement by reasons of illness, injury or
incapacity for a period of more than sixty (60) consecutive days or more than
forty-five (45) days, in the aggregate, during any ninety (90) day period
(“Disability”), the Employee’s employment hereunder may be terminated by the
Company.

 

(b)           In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.1(a), the Employee will receive:  (i)
continuation of the Base Salary in effect as of the date of such termination for
a period of six (6) months following the date of termination, payable on the
Company’s standard payroll cycle; (ii) the Employee’s annual bonus based upon
the Employee’s current annualized target bonus on the date of termination
prorated to the date expiring six (6) months after the date of termination which
shall be paid in a lump-sum thirty (30) days following the date of termination;
(iii) the right to exercise any stock option held by Employee for the reminder
of its term, whether or not exercisable by Employee as of the date of
termination; (iv) any amounts payable pursuant to any plans or policies of the
Company; and (v) any other amounts due but not yet paid from the Company to
Employee.

 

 

8.2           Termination by Death. In the event that the Employee dies during
the Term, the Employee’s employment hereunder shall be terminated thereby and
the Employee’s executors, legal representatives or administrators shall be
entitled to receive from the Company:  (i) the Employee’s Base Salary in effect
as of the date of death for a period of six (6) months following the date of
death, which shall be paid in a lump-sum thirty (30) days following the date of
death; (ii) the Employee’s annual bonus based upon the Employee’s current
annualized target bonus on the date of termination prorated to the date expiring
six (6) months after the date of termination which shall be paid in a lump-sum
thirty (30) days following the date of termination; (iii) the right to exercise
any stock option held by Employee on the date of death for the remainder of its
term, whether or not exercisable by Employee on the date of death; (iv) any
amounts payable on death pursuant to any plans or policies of the Company; and
(v) any other amounts due but not yet paid from the Company.

 

8.3           Termination for Cause.

 

(a)           The Company may terminate the Employee’s employment hereunder at
any time for “Cause” upon written notice to the Employee.  For purposes of this
Agreement, “Cause” shall only mean:

 

                (i)          any material breach by the Employee of any of the
Employee’s obligations under this Agreement after Employee has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that Employee breached this

 

5

--------------------------------------------------------------------------------


 

Agreement and, provided that a cure is possible, affords Employee a period of
ten (10) days to cure;

 

                                                                               
(ii)         willful failure or repeated inability by the Employee to perform
satisfactorily the duties required by or appropriate for the Position, as
determined by the Chief Executive Officer of the Company and the Board of
Directors of the Company in his and its sole reasonable discretion after
Employee has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company’s belief that Employee
has not substantially performed his duties and affords Employee a period of ten
(10) days to cure;

 

                                                                               
(iii)        conduct of the Employee involving any (A) type of disloyalty to the
Company that has a material detrimental effect on the Company or, (B ) willful
and material misconduct with respect to the Company, including without
limitation fraud, embezzlement, theft or proven dishonesty in the course of the
employment, or (C) any attempt by the Employee to secure any personal profit
related to the Business and the business opportunities of the Company without
the informed approval of the Board of Directors;

 

                                                                               
(iv)       conviction of a felony or other criminal act punishable by more than
one (1) year in prison;

 

                                                                               
(v)        commission by the Employee of an intentional tort or an act involving
moral turpitude or constituting fraud; or

 

                                                                               
(vi)          habitual alcohol or substance abuse or addiction.

 

 

                                                                (b)           In
the event of a termination of the Employee’s employment hereunder pursuant to
Section 8.3(a), the Employee shall be entitled to receive all accrued but unpaid
(as of the effective date of such termination) Base Salary, benefits and
bonuses.  All Base Salary, benefits and bonuses shall cease at the time of such
termination, subject to the terms of any benefit or compensation plan then in
force and applicable to the Employee.  All options, including any vested or
unvested portion thereof, shall be canceled at the time of such termination, and
the Employee shall not be entitled to exercise any unvested options.  Except as
specifically set forth in this Section 8.3, the Company shall have no liability
or obligation hereunder by reason of such termination.

 

8.4           Termination Without Cause.

 

                                                                (a)          
The Company may terminate the Employee’s employment hereunder at any time, for
any reason, without Cause, effective upon the date designated by the Company
upon three (3) months written notice to the Employee.

 

                                                                (b)           In
the event of a termination of the Employee’s employment hereunder pursuant to
Section 8.4(a), the Employee shall be entitled to receive (i) all unpaid Base
Salary through the date of termination and all accrued, but unpaid (at the date
of termination) benefits and bonuses; (ii) severance equal to three (3) months
Base Salary (at the date of termination), payable in three (3) equal monthly
installments in accordance with the Company’s payroll practices; (iii) the
Employee’s annual bonus based upon the Employee’s current annualized target
bonus on the date of termination prorated to the date expiring three (3) months
after the date of termination which shall be paid in a lump-sum thirty (30) days
following the date of termination; (iv) the immediate vesting of the unvested
portion of the Option that would have vested if the Employee had continued to be
employed by the Company for a period of three (3) months following his actual
termination date; (v) the right to exercise any stock option which is
exercisable by Employee on the date of the termination of his employment; and
(vi) any other amounts due but not yet paid from the Company to Employee. 
Except as set forth above, all Base Salary, benefits and bonuses shall cease at
the time of such termination, subject to the terms of any benefit or
compensation plan then in force and applicable to the Employee.  Except as
specifically set forth in this Section 8.4, the Company shall have no liability
or obligation hereunder by reason of such termination.

 

                                                                (c)           In
the event of (i) a Change in Control as defined in Section 8.7 below, or (ii) a
person other than Ray Hood is the Company’ s Chief Executive Officer and the
Employee is terminated under this Section 8.4 within twelve (12) months of the
date Ray Hood is no longer the Company’s Chief Executive Officer, then the
notice period under Section 8.4(a) and the three (3) month time periods referred
to in Section

 

6

--------------------------------------------------------------------------------


 

8.4(a)(ii), (iii) and (iv) shall be changed to three (3) months and nine (9)
months, respectively.

 

8.5.       Termination by the Employee for Good Reason.

 

(a)           The Employee may terminate the Employee’s employment hereunder at
any time for “Good Reason” following a written notice of the termination of
employment hereunder pursuant to this Section 8.5(a), as more fully described
below.

 

(b)        For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            (1) any reduction by the Company in the Base Salary as in effect
on the date hereof or as the same may be increased from time to time; (2) any
reduction in bonus compensation opportunities (which reduction may also occur
pursuant to any assignment of performance goals and corresponding awards which
are inconsistent with prior performance goals or awards); (3) the failure by the
Company to continue in effect any benefit or compensation plan, life insurance
plan, health and accident plan or disability plan in which the Employee was
participating, which would adversely affect the Employee’s participation in or
materially reduce the Employee’s benefits under any of such plans, (unless such
reduction is pursuant to the general change in benefits applicable to all
similarly situated employees of the Company); (4) taking of any action by the
Company that would adversely affect the Employee’s participation in or
materially reduce the Employee’s benefits under any of such plans (unless such
reduction is pursuant to the general change in benefits applicable to all
similarly situated employees of the Company); (5) deprive the Employee of any
material fringe benefit enjoyed by the Employee;  (6) the failure by the Company
to provide the Employee with the number of paid vacation days to which the
Employee is entitled; or (7) the transfer of Employee’s principal place of
employment to a location more than 25 miles away from the Company’s current
headquarters;

 

(ii)           (1) assignment to Employee of any duties and responsibilities
inconsistent with his status as Senior Vice President and Chief Financial
Officer of the Company; (2) a change in Reporting Managers such that the
Employee no longer directly reports to the Chief Executive Officer of the
Company; or (3) the assignment of duties and responsibilities which are not
customary for a person serving as Senior Vice President and Chief Financial
Officer of an enterprise comparable to the Company;

 

(iii)          any material and willful breach of the Company of any provision
of this Agreement or any written employment agreement with Employee; or

 

(iv)          a Change in Control as defined in Section 8.7 below.

 

(c)           A Termination for Good Reason, except pursuant to a Change of
Control, shall not take effect until the following has occurred:

 

(i)            the Employee has given the Board of Directors written notice of
his intention to terminate his employment for Good Reason, specifying with
particularity the grounds on which the proposed Good Reason Termination is
contemplated;

 

(ii)           the Board of Directors shall have thirty (30) days after such
written notice to cure such grounds; and

 

(iii)          if the Board of Directors fails to cure such grounds, then the
Employee may terminate his employment by giving written notice to the Board of
Directors confirming that the grounds has not been cured, whereupon the
Employee’s employment shall terminate.

 

(d)           In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.5(a) hereof, the Employee shall be entitled to
receive the same consideration set forth in Section 8.4(b) hereof.

 

8.6           Options; Repurchase of Shares.

 

Except as otherwise permitted herein, upon the termination of the Employee’s

 

7

--------------------------------------------------------------------------------


 

employment pursuant to this Section 8 for any reason, all further vesting on all
stock options and/or restricted stock in the Company held by the Employee shall
immediately cease as of such date and thereafter any vested stock options shall
be exercisable and any restricted stock or other equity securities held by the
Employee shall be subject to repurchase by the Company in accordance with their
respective terms and the terms of any related agreements between the Company and
the Employee.

 

8.7           Change of Control.

 

(a)           Notwithstanding anything to the contrary and in addition to any
other rights contained in this Agreement, fifty percent (50%) of the Employee’s
then remaining unvested options shall automatically become vested immediately
prior to the occurrence of a Change in Control of the Company.

 

(b)           Notwithstanding anything to the contrary and in addition to any
other rights contained in this Agreement, if the Employee’s employment is
terminated by the Company without Cause or by the Employee for Good Reason
within twelve (12) months following a Change of Control, then, in addition to
the consideration set forth in Section 8.4(b) hereof, all of the Employee’s then
remaining unvested options shall automatically become vested immediately.

 

 (c)          For the purposes of this Agreement, a “Change of Control” shall
mean:  (i) the sale, transfer, assignment or other disposition (including by
merger or consolidation) by stockholders of the Company, in one transaction or a
series of related transactions, of a majority of the voting power represented by
the then outstanding capital stock of the Company to one or more stockholders or
other third parties, other than any such sales, transfers, assignments or other
dispositions by such stockholders to their respective heirs or affiliates, such
that the then existing shareholders of the Company do not own more than
thirty-three percent (33%) of the outstanding equity; or (ii) a sale, transfer,
assignment or other disposition (including by merger or consolidation), of all
of the outstanding stock of the Company, or of all or substantially all of the
assets of the Company or a liquidation or dissolution of the Company.

 

8.8           No Mitigation or Offset

 

                                                                The Employee
shall not be obligated to seek or secure new employment or to become
self-employed after termination of his employment with the Company, but shall be
obligated to report promptly to the Company any actual employment obtained
during the period for which Employee benefits continue.  There shall be no
offset against any amounts due to Employee under this Agreement on account of
any remuneration or benefits attributable to any subsequent employment
(including, without limitation, any self-employment) that Employee may obtain.

 

9.             Representations, Warranties and Covenants of the Employee.

 

 (a)          The Employee represents and warrants to the Company that:

 

(i)            There are no restrictions, agreements or understandings
whatsoever to which the Employee is a party which would prevent or make unlawful
the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would be inconsistent or in conflict with this
Agreement or the Employee’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Employee of the obligations hereunder;
and

 

(ii)           The Employee has disclosed to the Company all restraints,
confidentiality commitments or other employment restrictions that the Employee
has with any other employer, person or entity.

 

(b)           Upon and after the Employee’s termination or cessation of
employment with the Company and until such time as no obligations of the
Employee to the Company hereunder exist, the Employee (i) shall provide a
complete copy of this Agreement to any prospective employer or other person,
entity or association in the Business, with whom or which the Employee proposes
to be employed, affiliated, engaged, associated or to establish any business or
remunerative relationship prior to the commencement thereof and (ii) shall
notify the Company of the name and address of any such person, entity or
association prior to the Employee’s

 

8

--------------------------------------------------------------------------------


 

employment, affiliation, engagement, association or the establishment of any
business or remunerative relationship.

 

10.           Survival of Provisions.  The provisions of this Agreement set
forth in Sections 5 through 22 hereof shall survive the termination of the
Employee’s employment hereunder.

 

11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee and their respective
successors, executors, administrators, heirs and/or permitted assigns; provided
that neither the Employee nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other parties hereto, except that, without such
consent, the Company may assign this Agreement to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise, provided
that such successor assumes in writing all of the obligations of the Company
under this Agreement.

 

12.           Notice.  Any notice hereunder by either party shall be given by
personal delivery or by sending such notice by certified mail, return-receipt
requested, or by overnight delivery with a reputable courier service, or
telecopied, addressed or telecopied, as the case may be, to the other party at
its address set forth below or at such other address designated by notice in the
manner provided in this section.  Such notice shall be deemed to have been
received upon the date of actual delivery if personally delivered or, in the
case of mailing, two (2) days after deposit with the U.S. mail, or if by
overnight delivery, the date of delivery or, in the case of facsimile
transmission, when confirmed by the facsimile machine report.

 

If to the Employee:

 

                Kenneth R. Vines

                6905 Whisperfield

                Plano, TX  75024

                Fax:  214-775-0912

 

with a copy to:

 

Daniel W. Rabun

Baker & McKenzie

2001 Ross Avenue

Suite 2300

Dallas, Texas 75201

Fax: 214-978-3099

 

If to the Company:

 

EXE Technologies, Inc.

8787 Stemmons Freeway

Dallas, TX  75247

Attention:  CEO

Fax:  214-775-0912

 

with a copy to:

 

EXE Technologies, Inc.

300 Baldwin Tower Boulevard

Eddystone, PA 19022

Attention:  General Counsel

Fax:  610-447-1824

 

13.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature between the parties hereto
relating

 

9

--------------------------------------------------------------------------------


 

to the employment of the Employee with the Company, including but not limited
to, the Term Sheet.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

14.           Waiver.  The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.

 

15.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws of any jurisdiction.

 

16.           Invalidity.  If any provision of this Agreement shall be
determined to be void, invalid, unenforceable or illegal for any reason, then
the validity and enforceability of all of the remaining provisions hereof shall
not be affected thereby.  If any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, then such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such amendment to apply only to the operation of such provision
in the particular jurisdiction in which such adjudication is made; provided that
if any provision contained in this Agreement shall be adjudicated to be invalid
or unenforceable because such provision is held to be excessively broad as to
duration, geographic scope, activity or subject, then such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction,
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made.

 

17.           Section Headings.  The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

18.           Number of Days.  In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
legal holidays; provided that if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in Texas, then such final day
shall be deemed to be the next day which is not a Saturday, Sunday or legal
holiday.

 

19.           Specific Enforcement; Extension of Period.

 

(a)           The Employee acknowledges that the restrictions contained in
Sections 5, 6, and 7 hereof are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates and that the Company
would not have entered into this Agreement in the absence of such restrictions. 
The Employee also acknowledges that any breach by the Employee of Sections 5, 6,
or 7 hereof will cause continuing and irreparable injury to the Company for
which monetary damages would not be an adequate remedy.   The Employee shall
not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that an adequate remedy at law exists. 
In the event of such breach by the Employee, the Company shall have the right to
enforce the provisions of Sections 5, 6, and 7 of this Agreement by seeking
injunctive or other relief in any court, and this Agreement shall not in any way
limit remedies of law or in equity otherwise available to the Company.

 

(b)           The periods of time set forth in Sections 5, 6 and 7 hereof shall
not include, and shall be deemed extended by, any time required for litigation
to enforce the relevant covenant periods, provided that the Company is
successful on the merits in any such litigation.  The “time required for
litigation” is herein defined to mean the period of time commencing on the
earlier of the Employee’s first breach of such covenants or the service of
process upon the Employee ending on the expiration of all appeals related to
such litigation.

 

20.        Arbitration.  Except for claims or disputes related to the rights and
obligations of the parties set forth in Sections 5, 6 and 7 hereof, the parties
hereto agree that any controversy or claims arising out of or relating to this
Agreement shall be settled exclusively by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) as then in effect.  The parties hereto further
agree that any arbitration proceeding commenced in connection with this
Agreement shall take place in Dallas, Texas under the auspices of the AAA and
judgment upon the award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof.  The prevailing party shall be entitled to
recover, in addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.

 

10

--------------------------------------------------------------------------------


 

21.           Consent to Suit.  In the case of any dispute under or in
connection with this Agreement, the Employee may only bring suit against the
Company in the Courts of the State of Texas in and for the County of Dallas or
in the Federal District Court for such geographic location.  The Employee hereby
consents to the jurisdiction and venue of the courts of the State of Texas in
and for the County of Dallas or the Federal District Court for such geographic
location, provided that such Federal Court has subject matter jurisdiction over
such dispute, and the Employee hereby waives any claim she may have at any time
as to forum non conveniens with respect to such venue.  The Company shall have
the right to institute any legal action arising out of or relating to this
Agreement in any appropriate court and in any jurisdiction.  Any judgment
entered against either of the parties in any proceeding hereunder may be entered
and enforced by any court of competent jurisdiction.  If an action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, then
the prevailing party shall be entitled to recover, in addition to any other
relief, reasonable attorneys’ fees, costs and disbursements.

 

                                22.           Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

                                IN WITNESS WHEREOF, the parties have caused this
Agreement to be executed on the day and year first written above.

 

 

EXE TECHNOLOGIES, INC.

 

 

By:  /s/ Raymond R. Hood

 

Title:  Chief Executive Officer

 

 

/s/ Kenneth R. Vines

 

EMPLOYEE

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EMPLOYMENT and COMPENSATION

 

 

Position:

Through May 14, 2002, Director of Finance

 

Thereafter, Senior Vice President, Chief Financial Officer and Treasurer

 

 

Reporting Manager:

CEO

 

 

Start Date:

May 13, 2002

 

 

Base Salary:

$225,000

 

 

Bonus:

50% of Base Salary, based upon written criteria to be developed by the Reporting
Manager and the Employee

 

 

Responsibilities:

Job Description attached as Schedule B

 

 

Prohibited Companies:

Manhattan Associates, Optum, TRW/Marc, Provia, Irista, High Jump, V3, Retek,
Catalyst, OMI, McHugh Software, SAP supply chain unit and Oracle supply chain
unit.

 

 

Initial Stock Option Grant:

 

A stock option to purchase 250,000 shares of Common Stock, par value $.01 per
share, of the Company was granted to the Employee on the Start Date.  The Option
grant shall be an incentive stock option to the maximum extent permitted by law.
The exercise price is $1.52 per share.  The vesting will be as follows:

 

(a) 62,500 shares on the first anniversary of the Start Date; and

 

(b) the remaining 187,500 shares at a rate of 2.0833% per month on the last day
of each month beginning June 30, 2003.

 

 

A-1

--------------------------------------------------------------------------------


 

                                                                                          
SCHEDULE B

 


RESPONSIBILITIES

 

 

 

JOB DESCRIPTION

 

[TO BE ADDED]

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

EXE TECHNOLOGIES, INC.

 

1997 INCENTIVE AND NON-QUALIFIED STOCK OPTION PLAN

 

 [PREVIOUSLY PROVIDED]

 

C-1

--------------------------------------------------------------------------------


SCHEDULE D

 

 

PRIOR INVENTIONS

 

None.

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE E

NON SALARY CONSIDERATION

 

 

 

1.

Holidays - 10 paid.

 

 

2.

Vacation - 4 weeks.

 

 

3.

Medical Plan — Employer/Employee paid.

 

 

4.

Dental Plan — Employer/Employee paid.

 

 

5.

Life Insurance/AD&D - equal to $50,000 — Employer paid.

 

 

6.

Vision plan — Employer paid — provides 20% to 60% discount on all vision
services.

 

 

7.

Flexible Benefit Plan - enables employees to set aside pre-tax dollars for the
reimbursement of certain qualified expenses.

 

 

8.

Short-term Disability — Employer paid - provides potential salary continuation
to regular, full-time employees who are unavoidably absent from work due to
personal illness injury or pregnancy.

 

 

9.

Long-term Disability — Employer paid - provides income protection in the event
of a long-term disability, equal to 60% of basic monthly earnings.

 

 

10.

401(k) Plan - permits deferral of pre-tax dollars up to 15% of salary.  Company
matches 100% of first 5% contribution.

 

 

11.

Tuition Assistance — provides educational reimbursement benefits to eligible
employees.

 

E-1

--------------------------------------------------------------------------------